Citation Nr: 1509171	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to June 1987.

This case comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied an increased rating for a right foot callus.  In a January 2014 rating decision, the RO granted service connection for metatarsalgia of the right foot, effective December 16, 2013, and rated the disability with the service-connected right foot callus, continuing the previous 10 percent rating.  In July 2014, the Veteran testified at a Board hearing at the RO.

At the Board hearing, the Veteran raised the issue of entitlement to service connection for a left foot disability.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds that further development is needed to properly rate the right foot disability.

While service connection has been established for a right foot callus, and more recently for metatarsalgia, the record indicates the Veteran's right foot disability may include other manifestations.  The service medical records show diagnoses of plantar wart, metatarsalgia, flexed plantars, and claw toes.  A December 2011 VA examination found hammertoes, hallux valgus, pes cavus (claw foot), and calluses.  A December 2013 VA examination found metatarsalgia and calluses.  At the July 2014 Board hearing, the Veteran testified that his right toes began to curl in service and the current foot disability was a progression of the foot disability from service.

The Board notes that an August 2012 VA examiner opined that the Veteran's calluses were not related to hammertoes, hallux valgus, or claw foot.  However, there is no opinion on whether those disabilities had their onset in service or are related to metatarsalgia, for which service connection was later granted in January 2014.  The Board notes that the more recent December 2013 VA examination did not show hammertoes, hallux valgus, or claw foot.  However, the presence of those disabilities during the pendency of the claim has been established.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, even if the new examination also does not show hammertoes, hallux valgus, or claw foot, an opinion on whether they had their onset in service or are related to the now service-connected metatarsalgia should be obtained.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through December 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2013.

2.  Then, schedule the Veteran for a VA examination to ascertain the severity of a right foot disability, and what service-connected manifestations of a right foot disability are present.  All indicated tests and studies should be performed.  The examiner should identify all manifestations of the right foot disability.  The examiner should review the claims file and note that review in the report.  Special attention should be paid to the service medical records showing diagnoses of plantar wart, metatarsalgia, flexed plantars, and claw toes.  For each manifestation of the right foot disability (to specifically include hammertoes, hallux valgus, and claw foot, even if not found on the current examination), the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the manifestation had its onset in active service or was caused or aggravated (permanently worsened beyond its normal progression) by service-connected callus or metatarsalgia of the right foot.  A rationale for all opinions should be provided.  The examiner should note the symptoms of the right foot disability and should state whether there is any additional loss of function due to such factors as painful motion, weakened motion, excess motion, incoordination, or fatigability.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

